No. 98-50859
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 98-50859
                         Summary Calendar


YSLETA DEL SUR PUEBLO,

                                          Plaintiff-Appellant,

versus

GEORGE W. BUSH, JR.;
STATE OF TEXAS,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. P-98-CV-47
                       - - - - - - - - - -
                          August 5, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Appellant, Ysleta del Sur Pueblo, appeals the district

court’s grant of Fed. R. Civ. P. 12(b)(6) motions to dismiss on

behalf of Texas Governor George W. Bush, Jr. and the State of

Texas.

     On May 3, 1999 the Appellant filed an unopposed motion to

withdraw the appeal of the district court’s order in favor of

Governor George W. Bush, Jr.   The Appellant’s motion is GRANTED.

     The remaining appeal seeks reversal of the district court’s

order in favor of the State of Texas.   The Appellant seeks reversal


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 98-50859
                                        -2-

so it can obtain a judicial declaration under the Declaratory

Judgment Act,        28   U.S.C.   §     2201,   that    the   Appellant’s   gaming

activities at its casino are in compliance with Texas law.                         The

Appellant      argues     that   the     lower   court    erred   in    barring    the

Appellant’s claim on Eleventh Amendment grounds.

      We have reviewed the record and briefs filed by the parties

and find that the Appellant has failed to meet its burden to

establish      the   standing      and    ripeness       requirements    which     are

necessary to invoke this court’s jurisdiction under Article III of

the   United    States     Constitution.          See    Lujan    v.   Defenders    of

Wildlife, 504 U.S. 555 (1992).              We therefore affirm the district

court’s jurisdictional dismissal on an alternate ground.                           See

Esteves v. Brock, 106 F.3d 674, 676 (5th Cir. 1997); United States

v. Real Property Located at 14301 Gateway Boulevard West, El Paso

County Texas, 123 F.3d 312, 313 (5th Cir. 1997).

AFFIRMED.